Citation Nr: 9907780	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-09 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had honorable active service from December 1965 
to December 14, 1967.  He also had additional service from 
December 15, 1967 to October 1969 which is considered to be 
under dishonorable conditions for VA benefits purposes.  
Service connection for any disability related to the 
dishonorable period of service is precluded for VA 
compensation purposes but not for VA health care purposes.  
See September 1981 Board decision and October 1981 RO 
administrative decision on character of discharge.

This case comes to the Board from an October 1997 RO decision 
which denied service connection for hypertension.  The 
veteran failed to report for a May 1998 RO hearing.  In June 
1998 he revoked his power of attorney to a service 
organization, and he represents himself in the current 
appeal.  In March 1999 the Board granted his motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for hypertension.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records for the veteran's honorable 
service from December 1965 to December 14, 1967 contain no 
suggestion of hypertension.  The December 1965 report of 
physical examination for induction notes a blood pressure 
reading of 134/80.  On a March 1967 examination to replace 
lost health records, his blood pressure was 132/80.  On the 
report of medical history portion of the March 1967 
examination, the veteran indicated he did not have and had 
not had high or low blood pressure.

During the veteran's December 15, 1967 to October 1969 period 
of service (which was dishonorable for VA purposes),  no 
blood pressure readings were recorded except for the August 
1969 service separation examination, at which time his blood 
pressure was 130/90.  On the medical history portion of the 
examination, he indicated he did not have and had not had 
high or low blood pressure.  

During a December 1974 admission at Lee County Hospital for a 
peptic ulcer, the veteran's blood pressure was 150/60.

At a VA outpatient clinic in October 1983 and January 1984, 
he had blood pressure readings of 150/90.  During an April 
1984 admission to a VA Medical Center, his blood pressure was 
110/60.  Other blood pressure readings recorded in the 
records include: 146/90 in May 1984, 130/80 in April 1987, 
120/80 in May 1987, 120/80 in September 1987, 136/96 in 
October 1987, 134/90 in November 1987, and 128/90 in March 
1988.  In July 1990 the veteran underwent 3-day blood 
pressure check in which his blood pressure ranged from 129-
152 systolic and 86-102 diastolic.  In February 1991 his 
blood pressure was 162/100.  

Medical records from Womack Army Community hospital starting 
in August 1987 note elevated blood pressure (179/108) in 
November 1992, and later records note the veteran's history 
was positive for high blood pressure.  Medical records from 
Primary Care Plus starting in September 1993, and continuing 
to June 1997, show the diagnosis of hypertension.

In various written statements in connection with his current 
claim, the veteran has essentially asserted that hypertension 
was present during his military service but that service 
department examiners failed to recognize and diagnose the 
condition.

Analysis

Service connection and compensation may be granted for a 
disability resulting from a disease or injury which was 
incurred in or aggravated by a period of active service from 
which the individual was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 1110.  
Compensation and most other VA benefits are not payable in 
relation to a period of service which has been determined to 
be dishonorable for VA purposes.  38 U.S.C.A. § 101(2); 
38 C.F.R. §§ 3.12, 3.13.  However, with certain categories of 
other than honorable discharges, VA health care may be 
provided for disability determined to have been incurred in 
or aggravated by the period of service which ended with such 
a discharge.  38 C.F.R. § 3.360.

If a veteran served for 90 days or more, service incurrence 
for certain chronic disorders, including hypertension, may be 
presumed if the disability becomes manifest to a compensable 
degree within the year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question on this issue is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and it must be denied.  Id.  For 
a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some cases, lay evidence); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995)

By some medical standards, blood pressure is considered to be 
above the range of normal when the systolic reading is 140 
millimeters (mm.) of mercury (Hg) or greater or the diastolic 
reading is 90 mm. Hg or greater, usually designated as 
140/90.  Hypertension means persistently high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary 635 (26th 
ed. 1981).

The evidence shows the veteran had normal blood pressure 
during his honorable military service from December 1965 to 
December 1967.  There is no evidence of elevated blood 
pressure within the year thereafter, let alone chronic 
hypertension to a compensable degree (see 38 C.F.R. § 4.104, 
Code 7101) as required for a presumption of service 
incurrence.  During his dishonorable period of service from 
December 1967 to October 1969, he had a borderline diastolic 
blood pressure reading of 90 in August 1969, but there is no 
evidence of persistent elevated blood pressure (i.e., 
hypertension) during such period.  Even assuming that the 
veteran may be seeking service connection for treatment 
purposes based on his dishonorable period of service, there 
is no evidence of chronic hypertension to a compensable 
degree within the year after that period of service as 
required for a presumption of service incurrence.

Post-service medical records do not show sustained high blood 
pressure readings until the late 1980s or early 1990s, many 
years after service.  For the claim of service connection to 
be well grounded, there would have to be competent medical 
evidence to link hypertension, first shown years after 
service, with the veteran's active duty.  Caluza, supra.  No 
such medical evidence has been submitted.  The veteran 
contends that hypertension was present in service but not 
then recognized and diagnosed by military medical personnel.  
However, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology, and his statments 
on such matters do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent any medical evidence of hypertension during service or 
within the first year following service, and medical evidence 
linking current hypertension with service, the claim for 
service connection must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for hypertension is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 
- 6 -


- 5 -


